Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed have been fully considered as follows:

1.	Applicant’s arguments regarding prior rejections under 35 USC § 112(b), wherein Applicant argues that the amendment’s made to the respective claims to address these rejection, are persuasive. 

2. 	Applicant’s arguments regarding prior rejections under 35 USC § 103, wherein Applicant argues that Kushnir in view of Vincent do not adequately teach or describe the amendment claims, are persuasive but are moot under the newly applied combination of references.
	Kushnir in view of Prado teaches the argued “report message” (Prado FIG. 5B, message 400) that does not include the expired message data (Prado FIG. 5A, Content 430) and would be sent to both the message producer and message consumer. (Prado, ¶0071, destination client device and source client device)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


3.	Claims 1-2, 5-6, 11-12, 15-16, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kushnir et al. (US 20180123989 A1) in view of Prado et al. (US 20140032682 A1).

Kushnir teaches publishing, by one or more processors, a message to a location at a message provider, wherein the message was obtained from a message producer wherein the message comprises message data; (FIG. 2, Q nodes 208, 210, 212, messaging system 100, ¶0027, publishing a message to a channel, i.e. a queue node, wherein the message is obtained from a client, i.e. the message producer) 
identifying, by the one or more processors, a policy associated with the message producer of the published message, the policy comprising configuration data, the configuration data comprising a directive to calculate an expiry of the message, (¶0033, identifying a time-to-live, TTL, value associated with the streamlet id, i.e. the message producer of the published message, wherein the time to lie value comprises an expiry value) wherein applying the policy comprises:
accessing the identified configuration data to obtain the directive; (See previous 112 rejection, ¶0033, accessing the TTL value) and based on obtaining the directive, calculating a time period in which the published message has not reached the expiry; (¶0033, calculating the TTL value, the TTL being a period when the message is not expired)
obtaining, by the one or more processors, a request from a message consumer for the published message, wherein the message consumer is a subscriber to the location at the message provider; (FIG. 6, step 604, ¶0098, receiving a request from a first 
based on obtaining the request, determining, by the one or more processors, whether the published message has reached the expiry; (FIG. 6, step 606, ¶0098, determining that the message has a time-to-live (TTL) that has expired) and
based on the expiry of message not being reached, providing the published message to the message consumer. (¶0031, providing access to a message when the TTL has not expired for the subscriber)
However, Kushnir does not explicitly teach based on the expiry of the published message being reached, sending a report message.
From a related technology, Prado teaches determining, by one or more processors, whether a message has reached an expiry; (FIG. 4, ¶0068, determining whether a message has expired) and 
based on the expiry of the published message being reached, sending a report message to the message producer and the message consumer, wherein the report message does not comprise the message data. (FIG. 5B, ¶0071, sending a report message 400 to the destination client device and the source client device based on the expiration of the message, wherein the report does not include the message data 430, FIG. 5A)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the messaging system described in Kushnir to further provided notification for expired messages as described in Prado in order to more effectively manage and secure time sensitive message for users.

	Claim 2	Kushnir in view of Prado teaches Claim 1, and further teaches 
based on the expiry of the published message being reached, deleting, by the one or more processors, the published message from the topic or queue. (Kushnir, ¶0029, wherein the streamlet is de-allocated from the queue once the TTL has expired)

Claim 5	Kushnir in view of Prado teaches Claim 1, and further teaches
wherein the location at the message provider comprises a queue, (Kushnir, FIG. 2, ¶0027, wherein the messaging system comprises a queue node) and wherein providing the published message to the message consumer comprises:
retrieving, by the one or more processors, the published message from the queue; (Kushnir, ¶0031, forwarding to the client device, i.e. receiving by the client device, a message published from the queue node) and
transmitting, by the one or more processors, the published message to the message consumer. (Kushnir, ¶0031, forwarding to the client device, i.e. receiving by the client device, a message published from the queue node)

Claim 6	Kushnir in view of Prado teaches Claim 1, and further teaches wherein the location at the message provider comprises a topic, (Kushnir, ¶0003, wherein ques comprises topics publishers publish to for subscribers) and wherein providing the published message to the message consumer comprises:
enabling, by the one or more processors, read access for the message consumer to the published message at the message provider. (Kushnir, ¶0031, granting read access to the message consumer of the published message in the queue)

Claim 11	Kushnir in view of Prado teaches a system, comprising:
a memory; (Kushnir, ¶0099, memory) and
one or more processors in communication with the memory, (Kushnir, ¶0101, processor) wherein system is configured to perform a method, the method comprising the method taught by Kushnir in view of Prado as described for Claim 1. 

Claim 12 is taught by Kushnir in view of Prado as described for Claim 2. 
Claims 15-16 are taught by Kushnir in view of Prado as described for Claims 5-6.

Claim 20 	Kushnir in view of Prado teaches a computer program product comprising:
a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: implement the method taught by Kushnir in view of Prado as described for Claim 1.

Claim 21	Kushnir in view of Prado teaches Claim 1, wherein the message data is encrypted by the message producer with a pre-shared symmetric key, (Prado, ¶0029, wherein an encryption algorithm is used to encrypt message data with an encryption key) and wherein the pre-shared symmetric key was shared with the message consumer by the message producer, (¶0034, wherein the source client device generates and shares the key with the message producer) and wherein based on the expiry of the published message being reached, the one or more processors delete the encrypted message data. (Prado, ¶0035, upon the expiration event, the deletion of the content of the encrypted expiring message)

Claims 22-23 are taught by Kushnir in view of Prado as described for Claim 1.


4.	Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kushnir et al. (US 20180123989 A1) in view of Prado et al. (US 20140032682 A1) and in further view of Lee et al. (US 20130080763 A1).

Claim 3	Kushnir in view of Prado teaches Claim 1, but does not explicitly teach wherein a published message is encrypted by a message producer with a pre-shared symmetric key, and wherein the pre-shared symmetric key was shared with a message consumer by a message producer.
From a related technology, Lee teaches wherein a published message is encrypted by a message producer with a pre-shared symmetric key, (FIG. 6, S640, ¶0045, encryption of the message can be performed by the security key; FIG. 6, S620, ¶0043, wherein the key is received, i.e. shared prior to encryption) and wherein the pre-shared symmetric key was shared with a message consumer by a message producer. (FIG. 6, S620, ¶0043, wherein the key is shared from users, wherein the users are message consumers and producers)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kushnir in view of Prado with the messaging security method described for Lee in order to provide adequate solutions to ensure communication security. (Lee, ¶0001)

Claim 4	Kushnir in view of Prado and Lee teaches Claim 3, and further teaches
wherein a policy comprises a directive to calculate the expiry date of the encrypted message based on a first use of the pre-shared symmetric key, (Lee, ¶0046, wherein the key duration is compared to a current time interval, wherein the current time interval comprises a time period for a first use of the pre-shared symmetric key, the first use being start of that time interval; FIG. 6, ¶0041, key duration/expiry calculated as the policy process for keys) and wherein the directive comprises the first use of the pre-shared symmetric key and the time period from the first use at which the expiry of the encrypted message is reached. (¶0046, wherein a key duration is compared to a current time interval to determine expiration)

Claims 13-14 are rejected by Kushnir in view of Prado and Lee as described for Claims 3-4 respectively.

5.	Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kushnir et al. (US 20180123989 A1) in view of Prado et al. (US 20140032682 A1) and in further view of Miyazawa (US 20070150727 A1).

Claim 7. 	Kushnir in view of Prado teaches Claim 1, and further teaches wherein determining whether the published message has reached the expiry comprises:
determining, by the one or more processor, if the request is within the time period. (Kushnir, FIG. 6, step 604 and 606, ¶0098, determining that the message has a time-to-live (TTL) that has expired at the time of the request)
However, Kushnir does not explicitly teach determining, by the one or more processors, if a certificate of the message consumer has expired.
From a related technology, Miyazawa teaches determining, by the one or more processors, if a certificate of the message consumer has expired. (FIG. 8, ¶0088, determining whether a client certificate is valid, i.e. has expired)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kushnir and Prado further with the teachings of Miyazawa in order to incorporate digital certificates into their message handling process in order to better manage messages and maintain messaging security. (Miyazawa, ¶0008)

Claim 8	Kushnir in view of Prado and Miyazawa teaches Claim 7, and further teaches wherein the expiry of the published message was reached based on one or more of: the certificate of the message consumer has expired, or the request was not within the time period. (Kushnir, FIG. 6, step 604 and 606, ¶0098, determining that the message has a time-to-live (TTL) that has expired at the time of the request)

Claims 17-18 are rejected by Kushnir in view of Prado and Lee as described for Claims 7-8 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sharan (US 20150381387 A1) – Related prior art in the area of messaging involving encryption keys
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584.  The examiner can normally be reached on M-F 10:00-7:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442